U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

IPD
1480.05
9/21/2000
News Media Contacts

1. [PURPOSE AND SCOPE §540.60. The Bureau of Prisons recognizes
the desirability of establishing a policy that affords the public
information about its operations via the news media.
Representatives of the news media (see §540.2) may visit
institutions for the purpose of preparing reports about the
institution, programs, and activities. It is not the intent of
this rule to provide publicity for an inmate or special
privileges for the news media, but rather to insure a better
informed public. The Bureau of Prisons also has a responsibility
to protect the privacy and other rights of inmates and members of
the staff. Therefore, an interview in an institution must be
regulated to insure the orderly and safe operation of the
institution.]
§540.2 refers to Section 6 of this Program Statement.
These rules apply to inmates in Federal institutions. When a
Federal prisoner is confined in any non-Federal facility the
local or state facility rules and regulations will govern.
This policy shall not restrict the union’s role in representing
bargaining unit employees in their day-to-day, labor-management
relations as outlined by law, the Hatch Act, and Federal Labor
Relations Authority decisions. Union officials will be allowed
to represent the Bargaining Unit in their official capacity
(e.g., providing interviews with the print or broadcast media,
placing advertisements in newspapers, appearing on public talk
shows and radio stations, and speaking at conferences and
conventions) without fear or reprisal from the employer or
representatives of the employer. The Union representative will
be designated as outlined in the master agreement.
[Bracketed Bold - Rules]
Regular Type - Implementing Text

PS 1480.05
9/21/2000
Page 2
2. SUMMARY OF CHANGES. This re-issuance establishes guidelines
regarding the disclosure of names of Bureau employees to the news
media.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. The public will be informed about the Bureau’s operations
through contacts with news media representatives.
b. The privacy and other rights of both inmates and staff will
be protected, including the right of an inmate not to be
photographed or recorded.
c. Representatives of the news media will be informed of
procedures through which they may request interviews with
prisoners in Federal institutions.
d. Staff will be able to identify representatives of the news
media who qualify to interview prisoners in Federal institutions.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
PS 1480.04

b.

Contact with News Media (5/19/99)

Directives Referenced
PS 1351.04
PS 5264.06
PS 5265.11
PS 5502.07
PS 7300.09

Release of Information (12/5/96)
Telephone Regulations for Inmates (12/22/95)
Correspondence (7/9/99)
Duty Officer Guidelines and Reporting
Procedures (12/31/97)
Community Corrections Manual (1/12/98)

Resolution 22, Department of Justice (8/3/98)
c. Rules cited in this Program Statement are contained in 28
CFR 540.2(b) and 540.60-65
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4022
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1A-19

PS 1480.05
9/21/2000
Page 3
c. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-1A-19
d. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: 2-CO-1A-27
6. [DEFINITIONS §540.2(b). "Representatives of the news media"
means persons whose principal employment is to gather or report
news for:
a. A newspaper which qualifies as a general circulation
newspaper in the community in which it is published. A newspaper
is one of "general circulation" if it circulates among the
general public and if it publishes news of a general character of
general interest to the public such as news of political,
religious, commercial, or social affairs. A key test to
determine whether a newspaper qualifies as a "general
circulation" newspaper is to determine whether the paper
qualifies for the purpose of publishing legal notices in the
community in which it is located or the area to which it
distributes;
b. A news magazine which has a national circulation and is
sold by newsstands and by mail subscription to the general
public;
c.

A national or international news service; or

d. A radio or television news program, whose primary purpose
is to report the news, of a station holding a Federal
Communications Commission license.]
7.

[AUTHORIZATION §540.61

a. A news media representative who desires to make a visit or
conduct an interview at an institution must make application in
writing to the Warden, indicating that he or she is familiar with
the rules and regulations of the institution and agrees to comply
with them.]
This will be accomplished by the use of an agreement similar to
the News Representatives Agreement form (BP-S232.014), available
on BOPDOCS.
[b. As a condition of authorizing interviews and making
facilities available to conduct an interview, the news media
representative shall recognize a professional responsibility to

PS 1480.05
9/21/2000
Page 4
make reasonable attempts to verify any allegations regarding an
inmate, staff member or institution.
c. A representative of the news media is requested to provide
the Bureau of Prisons an opportunity to respond to any
allegation, which might be published or broadcast prior to
distribution.
d. A representative of the news media shall collect
information only from the primary source. A representative of
the news media may not obtain and use personal information from
one inmate about another inmate who refuses to be interviewed.
e. The Warden may be contacted concerning discussions or
comments regarding applicability of any rule or order.
f. Failure to adhere to the standards of conduct set forth by
this rule for the news media representative constitutes grounds
for denying that news media representative, or the news
organization which he or she represents, permission to conduct an
interview.
g. Any questions as to the meaning or application of this
subpart are resolved by the Director of the Bureau of Prisons.]
8.

[INSTITUTIONAL VISITS §540.62

a. A media representative shall make advance appointments for
visits.
b. When media representatives visit the institutions,
photographs of programs and activities may be taken, and media
representatives may meet with groups of inmates engaged in
authorized programs and activities. An inmate has the right not
to be photographed and not to have his or her voice recorded by
the media. A visiting representative of the media is required to
obtain written permission from an inmate before photographing or
recording the voice of an inmate participating in authorized
programs and activities.]
(1) Use of the inmate's name, identifiable photographs, or
voice recording is not recommended.
(2) The News Interview Authorization form (BP-S233.014),
available on BOPDOCS, must be used by the media when making a

PS 1480.05
9/21/2000
Page 5
request for interview, photographs, voice recording, and
appointments for institutional visits with inmates.
(3) The original copy of the News Interview Authorization
is to be placed in the Inmate Central File and a copy is to be
sent to the media representative making the request.
[c. The Warden may suspend all media visits during an
institutional emergency and for a reasonable time after the
emergency.
d. An inmate currently confined in an institution may not be
employed or act as a reporter.
e. Interviews by reporters and others not included in §540.2
may be permitted only by special arrangement and with approval of
the Warden.]
The Warden may approve institution visits and interviews
requested by writers for the purpose of writing a book. Such
approval is contingent upon the writer:

9.

(1)

Submitting verification of his or her previously
published book(s); or

(2)

Submitting a letter from a recognized publishing
company that indicates the publisher’s contractual
support of the book.

[PERSONAL INTERVIEWS §540.63

a. An inmate may not receive compensation or anything of value
for interviews with the news media.
b. Either an inmate or a representative of the news media may
initiate a request for a personal interview at an institution.
c. Visits by the news media to conduct personal interviews are
subject to the same conditions stated in §540.62. A media
representative shall make a request for personal interview within
a reasonable time prior to the personal interview.]
§540.62 refers to Section 8 of this Program Statement.
[d. Staff shall notify an inmate of each interview request,
and shall, as a prerequisite, obtain from the inmate written
consent for the interview prior to the interview taking place.

PS 1480.05
9/21/2000
Page 6
The written consent or denial becomes part of the inmate's
central file.]
The inmate who agrees to an interview must complete a
BP-S233.014, available on BOPDOCS.
[e. As a prerequisite to granting the interview, an inmate
must authorize the institutional staff to respond to comments
made in the interview and to release information to the news
media relative to the inmate's comments.
f. The Warden shall normally approve or disapprove an
interview request within 24 to 48 hours of the request.
g. The Warden shall document any disapproval. A request for
interview may be denied for any of the following reasons.
(1) The news media representative, or the news organization
which he or she represents, does not agree to the conditions
established by this subpart or has, in the past, failed to abide
by the required conditions.
(2) The inmate is physically or mentally unable to
participate. This must be supported by a medical officer's
statement (a psychologist may be used to verify mental
incapacity) to be placed in the inmate's record, substantiating
the reason for disapproval.
(3) The inmate is a juvenile (under age 18) and written
consent has not been obtained from the inmate's parent or
guardian. If the juvenile inmate's parents or guardians are not
known or their addresses are not known, the Warden of the
institution shall notify the representative of the news media of
the inmate's status as a juvenile, and shall then consider the
request.]
The inmate's written consent, as specified in subsection
9.d., is required.
[(4) The interview, in the opinion of the Warden, would
endanger the health or safety of the interviewer, or would
probably cause serious unrest or disturb the good order of the
institution.

PS 1480.05
9/21/2000
Page 7
(5) The inmate is involved in a pending court action and
the court having jurisdiction has issued an order forbidding such
interviews.
(6) In the case of unconvicted persons (including
competency commitments under 18 U.S.C. 4244 and 4246) held in
federal institutions, interviews are not authorized until there
is clearance with the court having jurisdiction, ordinarily
through the U.S. Attorney's Office.]
In some districts, there may be a standing authorization for
interviews, in the absence of individual "gag orders," but in
other districts, all pretrial inmates may need to be cleared upon
request for interviews.
[(7) The inmate is a "protection" case and revelation of
his or her whereabouts would endanger the inmate's safety.
h. Interviews are normally held in the institution visiting
room during normal weekday business hours. The Warden may:
(1) Determine that another location is more suitable for
conducting the interview;
(2) Limit interview time for the entire institution if the
Warden determines that the interviews are imposing a serious
drain on staff or use of the facilities;
(3) Limit to one one-hour interview per month for an inmate
in segregation, restricted, holdover, control unit, or hospital
status if required by special security, custodial, or supervisory
needs; and
(4) Limit the amount of audio, video, and film equipment or
number of media personnel entering the institution if the Warden
determines that the requested equipment or personnel would create
a disruption within the institution.]
For example, in the case of interviews conducted in visiting
rooms which are frequently crowded, or in visiting rooms of
maximum security institutions, the Warden may limit the equipment
to hand held cameras or recorders.
[i. In conjunction with the personal interview, if the member
of the media wishes to tour the institution, he or she must
comply with the provisions of § 540.61.]

PS 1480.05
9/21/2000
Page 8
§540.61 refers to Section 7 of this Program Statement.
[j.
10.

Interviews are not subject to auditory supervision.]

[PRESS POOLS §540.64

a. The Warden may establish a press pool whenever he or she
determines that the frequency of requests for interviews and
visits reaches a volume that warrants limitations.
b. Whenever the Warden establishes a press pool, the Warden
shall notify all news media representatives who have requested
interviews or visits that have not been conducted. Selected
representatives are admitted to the institution to conduct the
interviews under the specific guidelines established by the
Warden.
c. All members of the press pool are selected by their peers
and consist of not more than one representative from each of the
following groups:
(1)
(2)
(3)
(4)

The national and international news services:
The television and radio networks and outlets;
The news magazines and newspapers; and
All media in the local community where the institution
is located.

If no interest has been expressed by one or more of these
groups, no representative from such group need be selected.
d. All news material generated by such a press pool is made
available to all media without right of first publication or
broadcast.]
11.

[RELEASE OF INFORMATION §540.65

a. The Warden shall promptly make announcements stating the
facts of unusual, newsworthy incidents to local news media.
Examples are deaths, inside escapes, and institution
emergencies.]
The text of such messages must be transmitted to the Central
Office as part of the reports required on the incidents to which
they relate. If it can reasonably be assumed that the wire
services or the Washington news media will make an inquiry at the
Central Office, the text should be communicated to the Central
Office by telephone.

PS 1480.05
9/21/2000
Page 9
[b. The Warden shall provide information about an inmate that
is a matter of public record to the representatives of the media
upon request. The information is limited to the inmate's:
(1)

Name;

(2)

Register number;

(3)

Place of incarceration;]

The release of inmate designation information is prohibited.
An inmate's designation place of incarceration becomes public
information only after the inmate has arrived at the designated
institution.
[(4)

Age;

(5)

Race;

(6) Conviction and sentencing data: this includes the
offense(s) for which convicted, the court where convicted, the
date of sentencing, the length of sentence(s), the amount of good
time earned, the parole eligibility date and parole release
(presumptive or effective) date, and the date of expiration of
sentence, and includes previous Federal, state, and local
convictions;
(7)

Past movement via transfers or writs;

(8)

General institutional assignments.]

The Warden of each institution, or his or her designated
representative, is solely responsible for contact with the press.
Other staff members are to refer all press inquires to the Warden
or his or her designee.
[c. Information in paragraphs (b) (1) through (8) of this
section may not be released if confidential for protection cases.
d. A request for additional information concerning an inmate
by a representative of the news media is referred to the Public
Information Officer, Central Office, Washington, D.C.
e. The Public Information Officer, Central Office, Washington,
D.C. shall release all announcements related to:

PS 1480.05
9/21/2000
Page 10

12.

(1)

Bureau of Prisons policy;

(2)

Changes in an institutional mission;

(3)

Type of inmate population; or

(4)

Changes in executive personnel.]

RELEASE OF STAFF NAMES

a. Guidelines. When a BOP employee is directly involved in a
newsworthy event, the BOP and/or the Department of Justice,
Office of Public Affairs, may release the name of the employee in
response to a media request unless a designated official at the
BOP determines that:
(1)

it is reasonable to believe that:
(i)

release could reasonably compromise a pending
investigation; or

(ii) release could compromise a confidential
source.
(2)

it is reasonable to believe that:
(i)

a disclosure could lead to harassment,
violence, or retaliation against the
employee, other federal employees, or the
employee’s family; or

(ii

a disclosure could lead to press inquiries
that would interfere with the employee’s
work.

(3)

the employee was killed or seriously injured and his or
her family has not yet been notified;

(4)

the employee is the subject of allegations of
wrongdoing, and an internal investigation or
disciplinary process is pending or imminent;

(5)

the employee’s identity was publicly known at the time
of the event, but the incident has been obscured by the
passage of time and is no longer the subject of
substantial news attention; or

PS 1480.05
9/21/2000
Page 11
(6)

there is a specific and articulable basis upon which to
conclude that the employee’s name should not be
released for operational or investigative reasons other
than those listed above. If the BOP decides to
withhold an employee’s name under this section, it
would be required to advise the Department’s Office of
Public Affairs as soon as possible.

b. Agency/Employee Consent. If the BOP consents to the
release under Section 12.a. and the information is not maintained
under the employee’s name, the BOP and/or the Department of
Justice, Office of Public Affairs, may release the name of the
employee.
In those instances in which the information is maintained under
the employee’s name, and therefore the Privacy Act must be
considered, the information may be released if the employing
agency and the employee consent or there is an exception under
the Privacy Act which applies. In either case, the employee
should be notified of the release, if possible.
13. INSTITUTION SUPPLEMENT. Each institution must develop an
Institution Supplement to implement this Program Statement. The
Institution Supplement is to include, at a minimum, procedures
for responding to media inquires received after normal duty
hours. Prior to implementation, the Institution Supplement is to
be submitted to the appropriate Regional Director for approval.

/s/
Kathleen Hawk Sawyer
Director

